Citation Nr: 0940323	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date for payment of additional 
benefits for dependent spouse and minor children prior to 
October 1, 2006.  


REPRESENTATION

Appellant represented by:	California Dept. of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1990 to January 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 notification letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.	The Veteran married his wife, K.D. in December 2003.

2.	In December 1997, the veteran was granted a 100 percent 
evaluation for PTSD effective September 19, 1995.  The 
Veteran was notified in December 1997 that he may be entitled 
to additional benefits for dependents and he was provided a 
VA Form 21-686c.  

3.	Notice of the Veteran's marriage to K.D. and the status of 
B. and C. as dependents was received by VA on September 13, 
2006.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
payment of additional benefits for dependent spouse and minor 
children prior to October 1, 2006 have not been met.  38 
U.S.C.A. § 501, 5110, 5112 (West 2002); 38 C.F.R. § 3.400, 
3.401, 3.114 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This 
case, however, is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

However, in a March 2006 statement of the case, the RO 
informed the Veteran of the provisions of 38 C.F.R. §§ 3.401, 
3.204 and 3.213 all of which relate to the matter of 
receiving an additional allowance for dependents.  The 
Veteran has been provided the opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The Board finds that there is sufficient evidence 
to make a determination in this case, and the Veteran is not 
prejudiced by a decision at this time.

In this case, the Veteran asserts that additional 
compensation for dependents, including his wife, K.D., and 
his children, B. and C., should have been effective prior to 
October 1, 2006.  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n) (West 2002).  Regarding additional 
compensation for dependents, the effective date will be the 
latest of the following dates: (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the Veteran's award.  38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation 
for dependents is the date of the Veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 U.S.C.A. § 5110 (f), (n) (West 2002); 38 C.F.R. § 
3.401(b)(1) (2009).  The earliest that the additional award 
of compensation for a dependent child can occur is the first 
day of the month following the effective date.  38 C.F.R. § 
3.31(2009).  

The Board has reviewed all the evidence of record.  The 
Veteran originally filed a claim for benefits on January 12, 
1994.  In his claim, he indicated that he was divorced with 
two minor dependents, B. and C.  In December 1996, he was 
granted a temporary total evaluation for hospitalization.  A 
letter was sent to the Veteran on December 16, 1996 with an 
attached VA Form 21-686c Declaration of Status of Dependents.  
The Veteran did not return this form.  

In November 1997, the Veteran was granted a permanent 100 
percent evaluation for PTSD and Dependent's Educational 
Assistance, effective September 19, 1995.  He was notified of 
this award in a December 8, 1997 letter with an attached VA 
Form 21-686c Declaration of Status of Dependents.  The 
Veteran returned this form to VA on April 13, 1998.  This 
form indicated that the Veteran was married to D.C. as of 
February [redacted], 1996 and included K. as a minor dependent.  As 
such, his award of additional compensation for dependents was 
modified and the Veteran was notified in a May 1998 letter.  

In a September 13, 2006 Report of Contact, the Veteran 
indicated that he was no longer married to D.C.  He indicated 
that the divorce was final in June or July 2002 and he was 
marred to K.D. as of December [redacted], 2003.  He indicated that his 
dependants were K., B. and C.  In October 2006, the Veteran 
provided documentation of his current marriage and birth 
certificates for B. and C.  

In an October 3, 2006 letter the Veteran's award for 
additional compensation for dependents was adjusted based on 
his divorce.  In a November 17, 2006 letter, his award was 
also adjusted based on his marital status to K.D. and also 
for B. and C. as dependents.  The RO assigned October 1, 2006 
as the effective date for the addition of K.D., B. and C. as 
dependents.  

The Board notes that the Veteran was married to K.D. in 
December 2003.  He provided a verbal statement of his 
marriage on September 13, 2006 and provided documentation in 
October 2006.  As such, he did not provide proof of his 
marriage until more than one year after the date of marriage.  
The date of the Veteran's claim for addition of his wife as a 
dependent is the date that he notified VA of his marriage 
because he did not notify VA within one year after the 
marriage.  The date the dependency arose is the date of 
marriage, December [redacted], 2003.  Further, the Board notes that 
the Veteran was married to K.D. after one year from the time 
the award for PTSD was granted.  As such, the effective date 
for the addition of his wife as a dependent is October 1, 
2006, the first day of the month following notice of his 
marriage to VA.  

Regarding the status of B. and C. as dependents, the fist 
time the VA was notified of their minor status after he was 
awarded a total disability rating was on September 13, 2006.  
The original claim in January 1994 included the names of B. 
and C., however, when information about his dependents was 
requested in December 1997, after a 100 percent evaluation 
for PTSD was granted, he only included K. as a minor child.  
He did not indicate that B. and C. were his dependents.  The 
Board notes that the Veteran did not provide proof of the 
children's birth within one year after they were born.  He 
also did not provide notice of their dependency within one 
year after his evaluation deemed him eligible for additional 
compensation for dependents.  As such, the date of claim is 
the date that notice of their dependency was received by VA 
after the total rating was awarded.  The Board finds that 
October 1, 2006 is the proper effective date, which is the 
first day of the month following notice to VA that B. and C. 
were dependents.  

The Veteran's primary argument is that the VA already had 
been informed that B. and C. were his children and that, by 
implication, further verification was, or should have been 
superfluous.  The short answer to this contention is that the 
law in fact requires further verification for the increased 
award to become effective.  38 U.S.C.A. § 5110(f).  
Dependency status changes over time and it is not 
unreasonable to ask for updated information under these 
circumstances.  Granted, it was not likely that there would 
have been a change in the children's status between 1994 and 
1996.  Nevertheless,  the RO's inquiry was certainly 
appropriate and probably mandatory.  It is also noteworthy 
that the Veteran was put on notice of what was expected from 
him yet he failed to clarify the status of his dependents 
until years later. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date for payment of additional 
benefits for dependent spouse, K.D. and minor children B. and 
C. prior to October 1, 2006 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


